                                            Case 3:20-cv-06879-JSC Document 19 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           BRIAN WHITAKER,
                                   7                                                         Case No. 20-cv-06879-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE
                                   9
                                           GRM BAYSHORE PROPERTY OWNER,
                                  10       LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendant’s motion for judgment on the pleadings and related
                                  14   requests for judicial notice.1 (Dkt. Nos. 13, 14, 17.)2 At issue is the scope of a hotel’s obligation,
                                  15   under the Americans with Disabilities Act, to:
                                  16                  Modify its policies, practices, or procedures to ensure that individuals
                                                      with disabilities can make reservations for accessible guest rooms
                                  17                  during the same hours and in the same manner as individuals who do
                                                      not need accessible rooms; [and]
                                  18
                                                      Identify and describe accessible features in the hotels and guest rooms
                                  19                  offered through its reservations service in enough detail to reasonably
                                                      permit individuals with disabilities to assess independently whether a
                                  20                  given hotel or guest room meets his or her accessibility needs[.]
                                  21   28 C.F.R. § 36.302(e)(1)(i)-(ii) (the “Reservations Rule”). Plaintiff’s complaint alleges that
                                  22   Defendant’s reservation system failed to adequately identify and describe the accessible features in
                                  23   the guestroom he considered booking. Defendant argues that its reservation system complies with
                                  24   the Reservations Rule, as interpreted by the Department of Justice, and thus it prevails as a matter
                                  25   of law. See 28 C.F.R. Pt. 36, App. A.
                                  26
                                       1
                                  27     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 5, 11.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                          Case 3:20-cv-06879-JSC Document 19 Filed 07/27/21 Page 2 of 2




                                   1             The Ninth Circuit has yet to interpret the Reservations Rule, but appeals are currently

                                   2   pending in at least two cases. Love v. Marriott Hotel Servs., Inc., No. 20-cv-07137-TSH, 2021

                                   3   WL 810252 (N.D. Cal. Mar. 3, 2021), appeal docketed, No. 21-15458 (9th Cir. Mar. 15, 2021);

                                   4   Garcia v. Gateway Hotel L.P., No. CV 20-10752 PA (GJSx), 2021 WL 936176 (C.D. Cal. Feb.

                                   5   25, 2021), appeal docketed, No 21-55227 (9th Cir. Mar. 10, 2021). The cases concern the issue of

                                   6   law squarely raised in Defendant’s motion for judgment on the pleadings. Accordingly, Plaintiff

                                   7   and Defendant are ordered to show cause as to why this action should not be stayed pending a

                                   8   Ninth Circuit ruling in one or both of the above-cited cases. Each party shall submit a written

                                   9   response to this Order by August 10, 2021 showing cause as to why this action should not be

                                  10   stayed.

                                  11             The hearing on this matter set for July 29, 2021 is VACATED.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 27, 2021

                                  14                                                     ______________________________________
                                                                                         JACQUELINE SCOTT CORLEY
                                  15                                                     United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
